Citation Nr: 1453907	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  12-04 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for a lumbar spine disability, including lumbar degenerative disc disease with spondylosis (previously characterized as chronic lower back syndrome).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Counsel





INTRODUCTION

The Veteran served on active duty from August 1973 to August 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in January 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In the January 2011 rating decision, the RO also granted service connection for peripheral neuropathy of the bilateral lower extremities, secondary to the lumbar spine disability.  The Veteran did not appeal these issues and they are not currently before the Board.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in such file reveals that some of the documents in the Virtual VA paperless claims file, i.e., additional VA medical records, are relevant to the issue on appeal and are not duplicative of the evidence in the paper claims file.  However, as such evidence was considered by the RO in its preparation of the February 2012 supplemental statement of the case, there is no prejudice to the Veteran in the Board proceeding to a decision, at this juncture.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected lumbar spine disability is more severe than indicated by his current 20 percent disability rating.  

The last VA examination undergone by the Veteran was in January 2012.  At that time, the VA examiner found that the Veteran's only neurologic abnormality was mild right lower extremity radiculopathy.  However, the Board notes that an April 2009 VA medical record documents that the Veteran has erectile dysfunction, with subsequent records documenting treatment for such a disorder.  The January 2012 VA examiner did not indicate whether he considered whether such a disorder was present, and whether or not it is a neurological disorder due to the lumbar spine disability.  Given that deficiency, in addition to the length of time since that examination, the Board finds that a more current VA examination is necessary. 

As this matter is being remanded, the AOJ should give the Veteran another opportunity to identify any non-VA healthcare provider who treated him for his service-connected lumbar spine disability.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

Finally, the Board also notes that the Veteran receives VA treatment through the Columbia VA Medical Center.  Any unassociated records from February 2012 to the present should be obtained for consideration in the appeal.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should obtain VA treatment records from the Columbia VA Medical Center, from February 2012 to the present.  All reasonable attempts should be made to obtain such records, consistent with 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The AOJ should give the Veteran another opportunity to identify any non-VA healthcare provider who treated him for his service-connected lumbar spine disability.  After securing any necessary authorization from him, all reasonable attempts should be made to obtain such records, consistent with 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, or, a reasonable time period for the Veteran's response has expired, the AOJ should arrange for the Veteran to undergo a VA lumbar spine examination by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of this REMAND must be made available to the physician designated to examine the Veteran, and a report of the examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests, studies, and consultations should be accomplished (with all results made available to the physician prior to the completion of his or her report) and all clinical findings should be reported in detail.

The physician should (i) conduct range of motion testing of the lumbar spine (expressed in degrees).  The physician should also (ii) render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins. In addition, the physician should (iii) indicate whether, and if so, to what extent, the Veteran experiences likely functional loss of the lumbar spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The physician should also indicate (iv) whether the Veteran has any ankylosis of the lumbar spine; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable.

The physician should clearly indicate (v) whether the Veteran has neurological manifestations of the lumbar spine disability, to include erectile dysfunction.  For each neurological impairment identified, the examiner should clearly indicate whether such constitutes a separately ratable disability, and, if so, should assess the severity of such disability.

Additionally, considering all orthopedic and neurological findings, the physician should also (vi) render findings particularly responsive to the criteria for rating intervertebral disc syndrome (IVDS)-specifically, comment as to the existence and frequency of any of the Veteran's incapacitating episodes (i.e., a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician). If the Veteran has incapacitating episodes associated with his cervical spine disability, the examiner should specify whether, over the past 12 months, such episodes have had a total duration of (a) at least 4 weeks, but less than 6 weeks or (b) at least 6 weeks, during the past 12 months.  

The physician should also indicate whether, at any point since January 2012, the Veteran's disability increased in severity, and, if so, the approximate date(s) of any such change(s).  In addition, the examiner should reference any daily or occupational impairment associated with the Veteran's service-connected disability.  

4.  After consideration of the foregoing, readjudicate the claim, to include neurological disorder; based on schedular and extraschedular consideration, on the merits.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


_________________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

